Filed:    September 24, 2001

                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT


                             No. 99-1627
                          (CA-97-459-3-MU)



Benita Shvaughn Harris,

                                               Plaintiff - Appellant,

          versus


Coca-Cola Bottling Company Consolidated,

                                                Defendant - Appellee.



                             O R D E R



     The court corrects its amending order filed August 16, 2001,

as follows:

     On page 4, first full paragraph, line 5 -- the spelling of the

word “correctly” is corrected.

                                         For the Court - By Direction




                                          /s/ Patricia S. Connor
                                                   Clerk
                                                 Filed:    August 21, 2001

                     UNITED STATES COURT OF APPEALS

                         FOR THE FOURTH CIRCUIT


                                No. 99-1627
                             (CA-97-459-3-MU)



Benita Shvaughn Harris,

                                                       Plaintiff - Appellant,

           versus


Coca-Cola Bottling Company Consolidated,

                                                       Defendant - Appellee.



                                   O R D E R



     The   court    amends   its   opinion     filed   August   16,   2001,   as

follows:

     On page 1, section 7, line 2 -- the firm name is corrected to

end “Gresham & Sumter, P.A.”

     On page 4, first full paragraph, lines 3-7 -- the paragraph is

corrected to end:

     Having reviewed the parties’ briefs, and after careful
     consideration of the record and the applicable law, we
     conclude that the district court correctedly decided the
     issues before it.    Accordingly, we dispense with oral
     argument and affirm substantially on the reasoning of the
     district court.
                            - 2 -




The footnote, noted by an asterisk, remains at the end of the

paragraph.

                                    For the Court - By Direction




                                    /s/ Patricia S. Connor
                                             Clerk
UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

BENITA SHVAUGHN HARRIS,
Plaintiff-Appellant,

v.
                                                               No. 99-1627
COCA-COLA BOTTLING COMPANY
CONSOLIDATED,
Defendant-Appellee.

Appeal from the United States District Court
for the Western District of North Carolina, at Charlotte.
Graham C. Mullen, Chief District Judge.
(CA-97-459-3-MU)

Submitted: September 27, 2000

Decided: August 16, 2001

Before WIDENER, WILKINS, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Geraldine Sumter, FERGUSON, STEIN, WALLAS, ADKINS,
GRESHAM & SUMTER, P.A., Charlotte, North Carolina, for
Appellant. Gregory P. McGuire, HAYNSWORTH, BALDWIN,
JOHNSON & GREAVES, L.L.C., Raleigh, North Carolina; Lucretia
D. Guia, HAYNSWORTH, BALDWIN, JOHNSON & GREAVES,
L.L.C., Greensboro, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Benita Shvaughn Harris appeals an order of the district court grant-
ing summary judgment to her former employer, Coca-Cola Bottling
Company Consolidated (Coca-Cola), on her claims of retaliatory hos-
tile environment and retaliatory discharge. See 42 U.S.C.A. § 2000e-
3(a) (West 1994). Finding no error, we affirm.

I.

Harris, who is African-American, was employed by Coca-Cola as
an administrative assistant from January 1994 until her termination in
November 1996. Harris' difficulties began in August 1994, when
Steve Hewitt became Manager of Organizational Development.
Hewitt and Harris had several disagreements concerning Harris' work
in general and particularly the assistance Harris provided Hewitt.

Harris' problems took a different turn in July 1996, when Coca-
Cola participated in a job fair held in conjunction with a National
Association for the Advancement of Colored People convention. In
anticipation of the job fair, Coca-Cola placed an advertisement in The
Charlotte Observer that stated in relevant part as follows:

       Opportunity Has Never Tasted Better

       Sales Manager Trainees Coca-Cola Bottling Company
       Consolidated will be recruiting at the NAACP Job Fair for
       Sales Management Trainees. The successful candidates will
       have a Bachelor's degree and a minimum of 6-12 months
       sales or management experience. In addition, successful
       applicants will possess excellent communication skills (i.e.
       listens attentively, uses proper grammar, gets point across,
       etc.), leadership traits (i.e. sets a good example, demon-

                  2
       strates initiative, maintains self-control under pressure) and
       a high degree of integrity, among other skills and abilities.

J.A. 233. The advertisement had been prepared by Hewitt, whose
responsibilities included recruiting qualified minorities. Harris read
the ad in the Observer and decided that the inclusion of the parenthet-
icals was degrading because it implied that African-Americans
needed the parentheticals to understand what good communication
skills and leadership traits were. After she reported her concern to her
supervisors, the company decided that future advertisements would
not contain the language to which Harris objected.

Harris' objection to the advertisement did not end with this deci-
sion, however. Rather, Harris continued to show the advertisement to
other Coca-Cola employees and solicit their reactions. This conduct
infuriated Hewitt, who perceived Harris' actions as an insinuation that
he was a racist. As a result of Harris' conduct, Harris' supervisor met
with her and placed a report in her personnel file. The report stated,
among other things, that Harris needed to reduce the time she spent
discussing non-business matters with her co-employees. The report
also noted that the same issue had arisen with Harris during previous
performance reviews.

After the meeting, Harris continued to show the advertisement to
other Coca-Cola employees and discuss it with them. Several addi-
tional meetings concerning Hewitt and the advertisement followed,
and Harris was eventually warned that if she could not move beyond
her personal differences with Hewitt, she could be terminated.

In mid-November, Harris was informed that Hewitt was receiving
a promotion. Harris responded by sending an e-mail to the company
president with copies to several company executives and the board
chairman expressing outrage at the employment decision and dispar-
aging Hewitt for, among other things, his preparation of the Observer
advertisement. Harris was subsequently terminated.

Following her termination, Harris brought suit against Coca-Cola,
alleging, inter alia, that she was subjected to a hostile work environ-
ment in retaliation for her objection to the advertisement and that she
was discharged in retaliation for sending the e-mail protesting

                  3
Hewitt's promotion. The district court granted summary judgment
against her on those claims, ruling in both instances that the conduct
Harris claimed prompted the retaliation was not protected conduct
under Title VII.

II.

Harris contends that the district court erred in concluding that the
conduct that she claims prompted retaliation by her employer was not
protected under Title VII. Having reviewed the parties' briefs,
and after careful consideration of the record and the applicable
law, we conclude that the district court correctly decided
the issues before it. Accordingly, we dispense with oral argument
and affirm substantially on the reasoning of the district court.*

AFFIRMED
_________________________________________________________________

* In her reply brief, Harris contends for the first time that her protected
activity forming the basis for her retaliation claims was not limited to
opposing the Observer ad and sending the e-mail. This argument is not
properly before this court and we decline to address it. See Cavallo v.
Star Enter., 100 F.3d 1150, 1152 n.2 (4th Cir. 1996) (holding that an
issue first argued in a reply brief is not properly before this court).

                  4